Name: Commission Regulation (EC) No 1488/2004 of 20 August 2004 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  Africa;  European construction
 Date Published: nan

 21.8.2004 EN Official Journal of the European Union L 273/12 COMMISSION REGULATION (EC) No 1488/2004 of 20 August 2004 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(a) thereof, Whereas: (1) Annex II to Regulation (EC) No 314/2004 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) On 1 May 2004, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia acceded to the European Union. The Act of Accession does not make provision for amendment of that Annex. (3) The competent authorities of the new Member States should, therefore, be included as from 1 May 2004 in that Annex, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 314/2004 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 2004. For the Commission Christopher PATTEN Member of the Commission (1) OJ L 55, 24.2.2004, p. 1. ANNEX Annex II to Regulation (EC) No 314/2004 is amended as follows: 1. The following is inserted between the entries for Belgium and Denmark: CZECH REPUBLIC Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Tel: +420 22406 2720 Fax: +420 22422 1811 Ministerstvo financÃ ­ FinanÃ nÃ ­ analyticky Ã ºtvar P.O. Box 675 JindÃ isskÃ ¡ 14 111 21 Praha 1 Tel: +420 25704 4501 Fax: +420 25704 4502 2. The following is inserted between the entries for Germany and Greece: ESTONIA Eesti VÃ ¤lisministeerium Islandi vÃ ¤ljak 1 15049 Tallinn Tel: +372 6 317 100 Fax: +372 6 317 199 Finantsinspektsioon Sakala 4 15030 Tallinn Tel: +372 6680500 Fax: +372 6680501 3. The following is inserted between the entries for Italy and Luxembourg: CYPRUS Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ Ã . Ã Ã Ã ¿Ã µÃ ´Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã µÃ ³Ã ¬Ã Ã ¿Ã 1447 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¤Ã ·Ã »: +357-22-300600 Ã ¦Ã ±Ã ¾: +357-22-661881 Ministry of Foreign Affairs Presidential Palace Avenue 1447 Nicosia Tel: +357-22-300600 Fax: +357-22-661881 LATVIA Latvijas Republikas Ãrlietu ministrija BrÃ «vÃ «bas iela 36 RÃ «ga LV1395 Tel. Nr. (371) 7016201 Fax Nr. (371) 7828121 NoziedzÃ «gi iegÃ «to lÃ «dzekÃ ¼u legalizÃ cijas novÃ rÃ ¡anas dienests Kalpaka bulvÃ rÃ « 6, RÃ «gÃ , LV 1081 Tel: +7044 431 Fax: +7044 549 LITHUANIA Economics Department Ministry of Foreign Affairs of the Republic of Lithuania J. Tumo-VaiÃ ¾ganto 2 LT-2600 Vilnius Tel.: 370 5 236 25 92 Fax: 370 5 231 30 90 4. The following is inserted between the entries for Luxembourg and the Netherlands: HUNGARY PÃ ©nzÃ ¼gyminisztÃ ©rium 1051 Budapest JÃ ³zsef nÃ ¡dor tÃ ©r 2-4. Tel: (36-1) 327 2100 Fax: (36-1) 318 2570 MALTA Bord ta' Sorveljanza dwar is-Sanzjonijiet Direttorat ta' l-Affarijiet Multilaterali Ministeru ta' l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel: +356 21 24 28 53 Fax: +356 21 25 15 20 5. The following is inserted between the entries for Austria and Portugal: POLAND Ministerstwo Spraw Zagranicznych Departament Prawno  Traktatowy Al. J. CH. Szucha 23 PL-00-580 Warszawa Tel. (48 22) 523 93 48 Fax (48 22) 523 91 29 6. The following is inserted between the entries for Portugal and Finland: SLOVENIA Bank of Slovenia Slovenska 35 1505 Ljubljana Tel: +386 (1) 471 90 00 Fax: +386 (1) 251 55 16 http://www.bsi.si Ministry of Foreign Affairs of the Republic of Slovenia PreÃ ¡ernova 25 1000 Ljubljana Tel: +386 1 478 20 00 Fax: +386 1 478 23 47 http://www.gov.si/mzz SLOVAKIA For financial and technical assistance related to military activities: Ministerstvo hospodÃ ¡rstva Slovenskej republiky Sekcia obchodnÃ ½ch vzÃ ¥ahov a ochranspotrebiteÃ ¾a MierovÃ ¡ 19 827 15 Bratislava tel: +421 2 4854 2116 fax: +421 2 4854 3116 For funds and economic resources: Ministerstvo financiÃ ­ Slovenskej republiky Ã tefanoviÃ ova 5 817 82 Bratislava tel: +421 2 5958 2201 fax: +421 2 5249 3531 7. The following is added after the entry for the United Kingdom: EUROPEAN COMMUNITY Commission of the European Communities Directorate-General for External Relations Directorate CFSP Unit A.2: Legal and institutional matters for external relations  Sanctions CHAR 12/163 B-1049 Bruxelles/Brussel Tel. (32-2) 295 81 48, 296 25 56 Fax (32-2) 296 75 63